DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6 drawn to a method ligand-induced treatment on a perovskite optoelectronic device, in the reply filed on 2/16/2022 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Phenylalkylamine Passivation of Organolead Halide Perovskites Enabling High Efficiency and Air-Stable Photovoltaic Cells”).
Regarding claim 1, Wang et al. discloses a method of ligand-induced treatment on a perovskite optoelectronic device (e.g. passivating a perovskite optoelectronic device) comprising 
generating a ligand atmosphere (see amine solution droplets atmosphere shown in first diagram of Figure 1(b), also see “Experimental Section”);
exposing the perovskite optoelectronic device (e.g. device with perovskite surface) in the ligand atmosphere (see first diagram in Figure (1b), also see “Experimental Section”); and 
removing the perovskite optoelectronic device from the ligand atmosphere (see second and third diagrams in Figure 1(b)).
Regarding claim 2, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses using a ligand (or passivation agent) of  aniline, benzylamine, phenethylamine (see Figures 1 and 3).
Regarding claim 3, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses the perovskite film of the perovskite optoelectronic device is an organic-inorganic of FAPbI3, which is a form of ABX3 where A is HC(NH2)2+, B is Pb and X is I.
Regarding claim 5, Wang et al. discloses a method as in claim 1 above, wherein a ligand for generating the ligand atmosphere modifies a region (or the exposed top region) of a perovskite film that is not protected by a contact film (see electrode TiO2/FTO glass described in “Experimental Section”), and the ligand modified region of the perovskite film exhibits X-ray diffraction (XRD) peaks at an angle (2 theta) less than 12 degrees (see Figures 2(c) and 2(e)).
Regarding claim 6, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses the contact film is a carrier transport layer (e.g. TiO2 is an electron transport layer), an electrode (e.g. FTO is an electrode), inorganic film (e.g. glass is an inorganic film), or a mixture of electron transport layer, an electrode and an inorganic film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 1 above, in view of Snaith et al. (US 2016/0380125).
Regarding claim 4, Wang et al. discloses a method as in claim 1 above, wherein Wang et al. discloses exposing the perovskite optoelectronic device in a ligand composition using a L (microliters), and the treatment during is 60 seconds (or 1 minute, see the amine modification in “Experimental Section”).
Wang et al. discloses using spin-coating method to dispose the ligand (or passivating agent) onto the perovskite, or exposing the perovskite optoelectronic device to a composition. Wang et al. does not teach exposing the device to ligand vapor.
Snaith et al. discloses the passivating agent is disposed onto the perovskite by exposing the perovskite to vapor or composition ([0297]).
Since Snaith et al. recognizes the equivalency of exposing the perovskite to vapor or composition to dispose the ligand (or passivation agent) onto the perovskite, it would have been obvious to one skilled in the art at the time the invention was made to modify the method of Wang et al. by exposing the perovskite optoelectronic device to ligand vapor in place of the composition as taught by Snaith as it is merely the selection of functional equivalent methods recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726